Citation Nr: 1633742	
Decision Date: 08/25/16    Archive Date: 08/31/16

DOCKET NO.  14-10 575	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUE

Entitlement to a rating in excess of 20 percent for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

M. McPhaull, Counsel







INTRODUCTION

The Veteran had active service from July 1956 to October 1976.  

This matter comes before the Board of Veterans' Appeals (Board) from a February 2013 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana, which continued a 20 percent rating for bilateral hearing loss.  In June 2014 and January 2015, the Board remanded the appeal for further development.

This appeal is now processed using the Veterans Benefit Management System (VBMS) and Virtual VA paperless claims processing systems.

This appeal has been advanced on the Board's docket pursuant to 38 U.S.C.A. § 7107(a)(2) (West 2015) and 38 C.F.R. § 20.900(c) (2015).  


FINDINGS OF FACT

1.  The Veteran's 20 percent rating has been in effect since October 3, 1978.

2.  For the entire appeal period, the Veteran's hearing acuity was to Level II hearing in the right ear and no greater than Level VII in the left ear.

3.  Although the Veteran has complained, primarily, of difficulty understanding conversational speech, especially in adverse listening environments because of his hearing loss, there is no evidence or allegation that the disability at issue is so unusual or exceptional to render the schedular criteria for evaluating the disability inadequate, nor has the matter of the Veteran's entitlement to a total disability rating for his hearing loss been reasonably raised.




CONCLUSION OF LAW

The criteria for a rating in excess of 20 percent for bilateral are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2015); 38 C.F.R. §§ 3.159, 4.1, 4.2, 4.3, 4.7, 4.85, 4.86, Diagnostic Code (Code) 6100 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Notice and Duty to Assist

With respect to the matter herein decided, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2015); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  No arguments in this regard have been put forth by the Veteran and any due process concerns have been addressed by the Board.

Applicable Laws and Regulations

The Veteran is seeking a higher rating for his bilateral hearing loss.  In written statements of record, he has asserted that his bilateral hearing loss has increased in severity. 

Historically, the Veteran's service-connected bilateral hearing loss has been rated 20 percent since October 3, 1978.  As this rating has been in effect for more than 20 years, such rating is protected and may not be reduced except by showing that such rating was based on fraud.  See 38 C.F.R. § 3.951(b) (2015).

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The Rating Schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise the lower rating will be assigned.  38 C.F.R. § 4.7.  All benefit of the doubt will be resolved in the Veteran's favor.  38 C.F.R. § 4.3.

While the Veteran's entire history is reviewed when assigning a disability evaluation, where service connection has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55 (1994).  The United States Court of Appeals for Veterans Claims (Court), however, has since held that in determining the present level of a disability for any increased evaluation claim, the Board must consider the application of staged ratings.  Fenderson v. West, 12 Vet. App. 119, 126 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).  In other words, where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibited diverse symptoms meeting the criteria for different ratings during the course of the appeal, the assignment of staged ratings would be necessary. 

Ratings of hearing loss range from noncompensable to 100 percent based on organic impairment of hearing acuity as measured by the results of speech discrimination tests combined with the average hearing threshold levels as measured by pure tone audiometry tests in the frequencies 1000, 2000, 3000, and 4000 cycles per second.  To rate the degree of disability for service-connected hearing loss, the Rating Schedule has established eleven auditory acuity levels, designated from level I, for essentially normal acuity, through level XI, for profound deafness.  38 C.F.R. § 4.85(h), Table VI.  In order to establish entitlement to a compensable rating for hearing loss, it must be shown that certain minimum levels of the combination of the percentage of speech discrimination loss and average pure tone decibel loss are met.  The assignment of disability ratings for hearing impairment is derived by a mechanical application of the Rating Schedule to the numeric designations assigned after audiometric evaluations are rendered. Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992). 

The criteria for rating hearing impairment use controlled speech discrimination tests (Maryland CNC) together with the results of pure tone audiometry tests.  These results are then charted on Table VI, Table VIA, in exceptional cases as described in 38 C.F.R. § 4.86, and Table VII, as set out in the Rating Schedule.  38 C.F.R. § 4.85.  An exceptional pattern of hearing loss occurs when the pure tone threshold at 1000, 2000, 3000, and 4000 Hertz is 55 decibels or more, or when the pure tone threshold is 30 decibels or less at 1000 Hertz and 70 decibels or more at 2000 Hertz  38 C.F.R. § 4.86.

Evidence and Analysis

The Veteran submitted his increased rating claim in June 2012.  He indicated that his bilateral hearing loss had "gotten worse".

In this case, the medical evidence does not support a disability rating greater than 20 percent for the Veteran's bilateral hearing loss.  In this regard, the Veteran was afforded three VA examinations in relationship to this appeal in accordance with the methods described in 38 C.F.R § 4.85.  Of these, an October 2012 VA examination report reveals that the Veteran had the following puretone thresholds:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
45
65
65
65
LEFT
25
50
70
95
85

Utilizing the numbers set forth above, the examiner found that the Veteran's average right ear decibel loss was 60dB (45dB + 65dB + 65dB + 65dB = 240/4 = 60dB loss).  He also found that the left ear decibel loss was 75dB (50dB + 70dB + 95dB +85dB = 300/4 = 75dB loss).  See October 2012 VA examination report, p.2.  The Veteran's Maryland CNC word list showed 96 percent speech discrimination in the right ear and 78 percent speech discrimination in the left ear.  The examiner indicated that the Veteran's bilateral hearing loss had no functional impairment on the ordinary conditions of daily life to include his ability to work.

Utilizing Table VI listed in 38 C.F.R. § 4.85, the above audiological findings show Level II hearing acuity in the right ear and Level V hearing acuity in the left ear. Using Level II hearing and Level V hearing under Table VII in 38 C.F.R. § 4.85, these findings warrant a 10 percent rating.

On the Veteran's substantive appeal form (VA Form 9), dated and received in March 2014 he indicated that he felt that the October 2012 VA examination was improperly performed or done with an instrument that was not functioning correctly.  He explained that the examiner had to beat on it several times before he could perform the examination, and that as a consequence he was not sure of the results.  The Board noted that a review of the October 2012 examination report did not reveal any recordation of instrument malfunction, or any actual indication of improper performance of the examination.  It was found, however, out of abundance of caution, and in order to address the Veteran's concerns, a new VA examination was warranted.  See June 2014 Board remand.

As pursuant to the June 2014 remand, a new VA examination was obtained.  On the authorized VA audiological evaluation in August 2014, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
45
65
60
60
LEFT
25
50
75
95
90

Utilizing the numbers set forth above, the examiner found that the Veteran's average right ear decibel loss was 58dB (45dB + 65dB + 60dB + 60dB = 230/4 = 57.5dB loss).  He also found that the left ear decibel loss was 78dB (50dB + 75dB + 95dB +90dB = 310/4 = 77.5dB loss).  See August 2014 VA examination report, p.1.  The Veteran's Maryland CNC word list showed 94 percent speech discrimination in the right ear and 78 percent speech discrimination in the left ear.  The examiner indicated that the Veteran's bilateral hearing loss had no functional impairment on the ordinary conditions of daily life to include his ability to work.

Again, utilizing Tables VI and VII above, the above audiological findings show Level II hearing acuity in the right ear and Level V hearing acuity in the left ear. Using Level II hearing and Level V hearing under Table VII in 38 C.F.R. § 4.85, these findings warrant a 10 percent rating.

The Board remanded this matter again in January 2015.  It was noted that of record was a private audiological evaluation, dated May 2012, from Louisiana State University (LSU) Health Sciences Center-Shreveport.  Such report revealed the Veteran's pure tone thresholds at the test frequencies of 1000, 2000, 3000, and 4000 Hertz in the right ear were 55, 75, 65, and 70 decibels, respectively, with an average pure tone threshold of 66 decibels, and in the left ear were 60, 80, 100, and 85, respectively, with an average pure tone threshold of 81 decibels.  Speech discrimination was 44 percent for the right ear and 40 percent for the left ear; however, there was no indication that the Maryland CNC test was used.  The Board noted that the above audiogram results were provided in graph form.  See Kelly v. Brown, 7 Vet. App. 471, 474 (1995).

The Board found as this information was needed to accurately evaluate the severity of the Veteran's hearing impairment during the appeal period, while on remand, the AOJ was to request that the Veteran submit the information or authorize VA to contact the LSU Health Sciences Center-Shreveport to ascertain whether May 2012 speech discrimination scores were obtained using the Maryland CNC word list.

In February 6, 2015 correspondence, the Veteran indicated that he attempted to obtain the private audiology information from May 2012 as the Board requested.  He stated that he was unsuccessful with the exception of being told that the March 2012 report was not done with the Maryland CNC.  As speech discrimination scores were not obtained using the Maryland CNC word list, the May 2012 private audiology is not adequate for rating purposes.

A February 2016 notice from the Shreveport VA Medical Center notes it has no contact with the March 2012 private audiologist and is not able to clarify the May 2012 report.  

The Veteran was examined again in March 2016.  During this examination, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
50
70
70
70
LEFT
25
55
75
95
85

Utilizing the numbers set forth above, the examiner found that the Veteran's average right ear decibel loss was 65dB (50dB + 70dB + 70dB + 70dB = 260/4 = 65dB loss).  She also found that the left ear decibel loss was 78dB (55dB + 75dB + 95dB +85dB = 310/4 = 77.5dB loss).  See March 2016 VA examination report, p.1.  The Veteran's Maryland CNC word list showed 96 percent speech discrimination in the right ear and 84 percent speech discrimination in the left ear.  The examiner noted that the Veteran's bilateral hearing loss disability did have an impact on his daily life to include the ability to work, in that the Veteran reported he experiences difficulty understanding conversational speech, especially in adverse listening environments.

Based on the March 2016 VA examination, as exceptional hearing loss as defined by 38 C.F.R. § 4.86 is demonstrated for the left ear, Table VIA is for application for the left ear.  The March 2016 audiometric results reveal that under Table VIA, the Veteran's hearing loss was manifested to Level VII hearing acuity in the left ear, and the right ear under Table VI is manifested to Level II.  38 C.F.R. § 4.85.  Under Table VII, Level VII hearing in the left ear (poorer ear) intersected with Level II hearing in the right ear (better ear), again warrants the assignment of a 10 percent rating for the bilateral hearing loss.  38 C.F.R. § 4.85.  

Based on the results of the audiological evaluations discussed above, and in the absence of any additional medical evidence showing a more severe hearing disability, the Veteran's hearing loss has not approximated the criteria for a 20 percent evaluation at any time during this appeal, yet alone a rating in excess of the currently assigned protected 20 percent rating.  Although the Board sympathizes with the Veteran's belief that he should be assigned a rating in excess of 20 percent on the basis that his hearing loss has increased in severity, the Board has no discretion in this matter and must predicate its determination on the basis of the results of the audiology studies of record.  See Lendenmann v. Principi, 3 Vet App. 345 (1992).  Thus, the assignment of a rating in excess of 20 percent is not warranted.

To the extent that the Veteran contends that his hearing loss is more severe than the rating that is currently assigned, the Board observes that the Veteran, while competent to report that he has difficulty hearing, is not competent to report that his hearing acuity is of sufficient severity to warrant increased compensation under VA's tables for rating hearing loss disabilities because such an opinion requires medical expertise (training in evaluating hearing impairment), which he has not been shown to have.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331(Fed. Cir. 2006); Charles v. Principi, 16 Vet. App. 370 (2002); Woehlaert v. Nicholson, 21 Vet. App. 456 (2007). 

Despite the foregoing, the Board acknowledges the Veteran's report regarding the severity of his bilateral hearing loss, to include difficulty understanding conversational speech, especially in adverse listening environments.  After considering, however, such contentions as to the effects of the disability on his daily life, the Board finds that the criteria for additional compensation other than that to which he was found to be entitled to above are not met.  See Lendenmann, supra. 

The above determination is based upon consideration of pertinent provisions of VA's rating schedule.  Additionally, the Board finds that at no point since the appeal period was the Veteran's bilateral hearing loss shown to be so exceptional or unusual as to warrant the assignment of any higher rating on an extraschedular basis.  See 38 C.F.R. § 3.321.

Generally, evaluating a disability using either the corresponding or analogous diagnostic codes contained in the Rating Schedule is sufficient.  See 38 C.F.R. §§ 4.20, 4.27 (2015).  Because the ratings are averages, it follows that an assigned rating may not completely account for each individual veteran's circumstance, but nevertheless would still be adequate to address the average impairment in earning capacity caused by disability.  Thus, in exceptional cases where the rating is inadequate, it may be appropriate to assign an extraschedular rating.  38 C.F.R. § 3.321(b) (2015). 

The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Id.; see Thun v. Peake, 22 Vet. App. 111, 115 (2008).  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the veteran's service-connected disability with the established criteria found in the Rating Schedule for that disability.  Id. at 115.  If the criteria reasonably describe the veteran's disability level and symptomatology, then the veteran's disability picture is contemplated by the Rating Schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  See VAOPGCPREC 6-96 (when service-connected disability affects employment "in ways not contemplated by the rating schedule[,]" § 3.321(b)(1) is applicable); 61 Fed. Reg. 66749 (1996). 

The Board finds that the Veteran's disability picture is not so unusual or exceptional in nature as to render the assigned rating inadequate.  Throughout the appeal period, the Veteran's bilateral hearing loss manifests, at its worst, Level II hearing acuity in the right ear and Level VII hearing acuity in the left ear.  When comparing this disability picture with the symptoms contemplated by the Rating Schedule, the Board finds that the Veteran's experiences are congruent with the disability picture represented by disability ratings currently assigned.  

The rating criteria contemplate speech reception thresholds and ability to hear spoken words on Maryland CNC testing.  The symptoms associated with the Veteran's bilateral hearing loss, such as difficulty hearing, are contemplated by the rating criteria and the medical evidence fails to show anything unique or unusual about the Veteran's bilateral hearing loss that would render the schedular criteria inadequate.  The Veteran's main complaint is reduced hearing acuity, which is precisely what is contemplated in the rating assigned.  As the available schedular criteria for this service-connected disability are adequate, referral for consideration of an extraschedular rating is not warranted. 

In reaching the above conclusions, the Board has considered the Veteran's statements regarding the severity of his service-connected bilateral hearing loss.  The Veteran's hearing loss is manifested by difficulty understanding conversational speech, especially in adverse listening environments, of this he has first-hand knowledge.  Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  While the Board may, however, consider the Veteran's subjective statements regarding the increasing severity of his disability, these complaints were considered by the medical professionals that examined him and provided clinical findings.  Martinak v. Nicholson, 21 Vet. App. 447 (2007).  

As previously discussed, disability ratings for hearing loss are derived by a mechanical application of the rating schedule to the numeric designations assigned after an audiometric evaluation is performed.  See Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).  This audiometric evaluation requires medical expertise.  The Board finds the objective audiometric findings and opinions provided by medical professionals are afforded the greater probative weight.  The probative value of audiometric examination evidence is based on the medical expert's personal examination of the patient, the physician's knowledge and skill in analyzing the data, and the medical conclusion the physician reaches. 

The Board notes that, pursuant to Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a Veteran may be awarded an extra-schedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where evaluation of the individual conditions fails to capture all the symptoms associated with service-connected disabilities experienced.  In this case, there is no additional hearing loss impairment that has not been attributed to a specific disability.  Accordingly, this is not an exceptional circumstance in which extra-schedular consideration may be required to compensate the Veteran for disability that can be attributed only to the combined effect of multiple conditions.

Lastly, the Board observes that a claim for a total disability rating based on individual unemployability ("TDIU") due to a service-connected disability is part of a claim for a higher rating when such claim is raised by the record or asserted by the Veteran.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  As set forth above, there have been no assertions or statements from the Veteran indicating that his service-connected bilateral hearing loss has rendered him unemployable, nor has any evidence in the record suggested such an issue.  As such, the Board finds the consideration of a TDIU is not appropriate in this case. 

For all the foregoing reasons, the Board finds that, a rating in excess of 20 percent for bilateral hearing loss must be denied.  In reaching these conclusions, the Board has considered the applicability of the benefit-of-the doubt doctrine; however, given the mechanical nature of deriving schedular ratings for hearing loss, and the Board's determinations with respect to extra-schedular consideration, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

A rating in excess of 20 percent for bilateral hearing loss is denied.



____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


